 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH MATTHEW MENDEZ,                            No. 2:16-cv-0477 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   B. LEE, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 25, 2019, plaintiff was ordered to file a response to defendants’ motion for

21   summary judgment within thirty days. See ECF No. 33. On November 11, 2019, plaintiff filed a

22   motion to stay the proceedings. See ECF No. 34.

23          In support of the motion, plaintiff asserts that he is currently housed at the California

24   Health Care Facility for psychiatric reasons and that he has been housed there since July 31,

25   2019. See id. As a result, he does not have access to either his legal materials or to the law

26   library. Consequently, he asks that the proceedings be stayed until he is discharged. See id.

27   ////

28   ////
                                                      1
 1          A stay of these proceedings is not warranted under the circumstances presented here.
 2   However, to accommodate plaintiff, the court will grant plaintiff a sixty-day extension of time to
 3   file a response to defendants’ motion for summary judgment.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Plaintiff’s motion to stay, filed November 21, 2019 (ECF No. 34), is DENIED, and
 6          2. Plaintiff shall have sixty days from the date of this order to file a response to
 7   defendants’ motion for summary judgment. Absent exigent circumstances, no further extensions
 8   of time will be granted.
 9   DATED: December 2, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
